In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00179-CR
        ______________________________


            SABRA MERRILL, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




      On Appeal from the County Court at Law
               Hunt County, Texas
           Trial Court No. CR1100039




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                         MEMORANDUM OPINION

         Sabra Merrill pled guilty to the offense of driving while intoxicated. The trial court found

Merrill guilty, sentenced her to 180 days’ confinement in the Hunt County jail, ordered her to pay

a $750.00 fine, and placed her on twelve months’ community supervision. Merrill’s community

supervision was subsequently revoked when the trial court found that Merrill failed to perform

required community service hours, failed to attend an ordered substance abuse evaluation and

victim impact panel, and committed new offenses of public intoxication and resisting arrest,

search, and transport. The trial court’s finding was made pursuant to Merrill’s signed judicial

confession admitting to these violations of her community supervision conditions and her pleas of

true in open court. Upon revocation of community supervision, Merrill was sentenced to 120

days in county jail. Merrill appeals1 the trial court’s judgment revoking community supervision

by providing an excuse for committing the new offenses and failing to perform community service

hours and by complaining that she had no money to complete her treatment class and victim

impact panel. Because the finding that Merrill committed new offenses in violation of her

conditions of community supervision is supported by her judicial confession, we affirm the trial

court’s judgment.

1
 The trial court certified Merrill’s right to appeal using a handwritten notation that appeal could be made “on
punishment” only. Merrill signed a waiver of her right to appeal prior to the trial court’s pronouncement of sentence,
and without a plea agreement or any indication of any consideration for the waiver. We have previously held that
“[w]hen a defendant’s waiver of the right to appeal was entered before he or she knew what the punishment would be,
the waiver is ineffective.” Sims v. State, 326 S.W.3d 707, 710 (Tex. App.––Texarkana 2010, pet. struck) (citing Ex
parte Delaney, 207 S.W.3d 794, 797 (Tex. Crim. App. 2006); Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim.
App. 2000)). Accordingly, we have jurisdiction to address Merrill’s appeal in its entirety. Id.

                                                          2
       We will review the trial court’s decision to revoke community supervision for an abuse of

discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); In re T.R.S., 115
S.W.3d 318, 320 (Tex. App.––Texarkana 2003, no pet.). The trial court does not abuse its

discretion if the order revoking community supervision is supported by a preponderance of the

evidence; in other words, if the greater weight of the credible evidence would create a reasonable

belief that the defendant has violated a condition of his community supervision. Rickels, 202
S.W.3d at 763–64; T.R.S., 115 S.W.3d at 320–21.

       Considering the unique nature of a revocation hearing and the trial court’s broad discretion

in the proceedings, the general standards for reviewing sufficiency do not apply. Pierce v. State,

113 S.W.3d 431, 436 (Tex. App.––Texarkana 2003, pet. ref’d). Instead, we review the trial

court’s decision regarding community supervision revocation for an abuse of discretion and

examine the evidence in a light most favorable to the trial court’s order. Cardona v. State, 665
S.W.2d 492, 493 (Tex. Crim. App. 1984); T.R.S., 115 S.W.3d at 321; Pierce, 113 S.W.3d at 436

(citing Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.] 1981)). If a single

ground for revocation is supported by a preponderance of the evidence and is otherwise valid, then

no abuse of discretion is shown. Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel

Op.] 1980); T.R.S., 115 S.W.3d at 321 (citing Stevens v. State, 900 S.W.2d 348, 351 (Tex.

App.––Texarkana 1995, pet. ref’d)).




                                                3
       Here, Merrill signed a “WAIVER OF RIGHTS, CONFESSION, AND AGREEMENT”

stating that she “JUDICIALLY CONFESSES to committing the violations as alleged in the

aforementioned Motion to Adjudicate, to-wit: 1. Defendant committed a new offense, to-wit:

(i) Public Intoxication; (ii) Resisting Arrest; (iii) Disorderly Conduct.” In her brief, Merrill does

not challenge the validity of this judicial confession. Rather, she complains that she told the court

that she is “severely bipolar, a mental health condition for which she is prescribed medications,”

and “that when she is off her meds or does not take them as she should that she becomes angry and

agitated which is what led to the [new] offenses.”

       Despite Merrill’s argument, we find the judicial confession and plea of true sufficient to

support at least one ground for revocation—commission of the new offenses. See Cole v. State,

578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979); Jimenez v. State, 552 S.W.2d 469, 474

(Tex. Crim. App. 1977). Therefore, the trial court did not abuse its discretion in revoking

Merrill’s community supervision.

       We affirm the trial court’s judgment.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        February 29, 2012
Date Decided:          March 1, 2012

Do Not Publish


                                                 4
5